UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-5065


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DANIEL DEVON MORRIS,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:08-cr-00456-TDS-1)


Submitted:   July 22, 2010                 Decided:    July 29, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas   N.   Cochran,   Assistant   Federal Public   Defender,
Greensboro, North Carolina, for Appellant. Michael A. DeFranco,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daniel Devon Morris pled guilty pursuant to a written

plea agreement to one count of knowingly attempting to persuade,

induce, entice, or coerce a minor to engage in unlawful sexual

activity,    in    violation     of     21   U.S.C.A.       §   2422(b)   (West   Supp.

2010).     The    district      court    imposed          the   statutory   mandatory

minimum sentence of 120 months in prison.                         Counsel for Morris

filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967), certifying that there are no meritorious grounds for

appeal, but questioning whether the district court fashioned a

reasonable sentence.         Finding no reversible error, we affirm.

            A review of the record reveals no error in sentencing.

When determining a sentence, the district court must calculate

the appropriate advisory guidelines range and consider it in

conjunction with the factors set forth in 18 U.S.C. § 3553(a)

(2006).      Gall   v.    United      States,       552 U.S. 38,   49-50   (2007).

Appellate review of a district court’s imposition of a sentence,

“whether    inside,      just    outside,         or   significantly      outside    the

[g]uidelines range,” is for abuse of discretion.                          Id. at 591.

Sentences within the applicable guidelines range may be presumed

by   the   appellate     court     to   be       reasonable.       United   States    v.

Pauley, 511 F.3d 468, 473 (4th Cir. 2007).




                                             2
               The district court followed the necessary procedural

steps     in        sentencing     Morris,           appropriately            treating       the

sentencing       guidelines      as     advisory,             properly    calculating        and

considering the applicable guidelines range, and weighing the

relevant § 3553(a) factors.                Morris’s guidelines range was 51 to

63    months     but    because       of    the       statutory         mandatory        minimum

sentence,      his     range    became      120       months.          Morris’s         120-month

sentence, which is the statutory sentence the district court was

required to impose, may be presumed reasonable by this court.

Pauley, 511 F.3d at 473.                 We conclude that the district court

did not abuse its discretion in imposing the chosen sentence.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                                  This court

requires that counsel inform Morris, in writing, of the right to

petition    the      Supreme     Court     of       the   United       States      for   further

review.        If     Morris    requests        that      a    petition       be   filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may      move   in    this      court      for      leave     to   withdraw      from

representation.         Counsel’s motion must state that a copy thereof

was   served     on    Morris.        We    deny      Morris’s         motion      to    withdraw

counsel.




                                                3
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4